Citation Nr: 1230337	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis with slight loss of feeling between 2nd and 3rd toes of the left foot (low back disability).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder (GERD).

4.  Entitlement to service connection for a nerve disorder of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that granted entitlement to service connection for spondylolisthesis with slight loss of feeling between 2nd and 3rd toes of the left foot, evaluated as 20 percent disabling effective April 17, 2006, denied service connection for PTSD and a right lower extremity nerve condition, and denied the Veteran's application to reopen a claim of entitlement to service connection for GERD (previously claimed as a stomach disorder).  The Veteran filed a notice of disagreement with this decision in November 2008, and the RO issued a statement of the case dated in March 2009.  The Veteran filed a substantive appeal dated in May 2009.  

In June 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, the record was held open an additional 30 days in order to afford the Veteran an opportunity to submit additional medical evidence.  Additional evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claims.

In this case, the Board notes that, in November 1986, the RO denied entitlement to service connection for a stomach disorder.  The Veteran did not file a timely notice of appeal to this decision and it became final. As such, before reaching the merits of the Veteran's claim for GERD, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, the Board notes that the Veteran's 1986 stomach claim is based on the same complaints of stomach and epigastric pain noted in service.  As such, the basis of the claim and the symptoms described are part of the same factual basis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record);  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on a distinct factual basis).  Therefore, the Board has characterized the claim as set forth above.

In addition, the Board notes that the Veteran has been diagnosed with PTSD.  The Board also notes that the Veteran has diagnoses anxiety and depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized this issue as set forth above.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  

Finally, the Board notes that the initial rating claim in this case remains in controversy because the rating assigned is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The reopened issue of entitlement to service connection for a gastrointestinal disorder, to include GERD, and the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, entitlement to service connection for a right lower extremity nerve disorder, and entitlement to a higher initial evaluation for spondylolisthesis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1986 decision, the RO denied entitlement to service connection for a stomach condition.  Notice was issued to the Veteran that same month.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the November 1986 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a gastrointestinal condition, to include GERD.  




CONCLUSIONS OF LAW

1.  The November 1986 rating decision which denied service connection for a stomach disorder is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 3.104, 19.129, 19.192 (1986).

2.  The evidence received subsequent to the November 1986 rating decision is new and material; and the claim for service connection for a gastrointestinal disorder, to include GERD, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA").  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as noted below, the Board finds that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a gastrointestinal condition, to include GERD.  Thus, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  



II.  New and material evidence

In November 1986 the RO issued notice to the Veteran denying entitlement to service connection for a stomach condition.  The Veteran did not file a timely appeal with respect to this decision and it became final.  In reaching that decision, the RO considered the Veteran's service treatment records, showing complaints of stomach pains, and an April 1986 VA examination report, showing a history of gastritis and a negative upper gastrointestinal series.  The November 1986 decision noted that the Veteran had complaints of stomach pain on several occasions on active duty, but that the then current examination showed a history of gastritis only.  An upper GI series was indicated to be negative.  The RO denied the claim.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The evidence that has been added to the Veteran's claims file since the November 1986 RO decision consists of VA and private treatment records, the Veteran's testimony before the Board, and statements in connection with his claim.  The medical records note assessments of GERD, esophageal reflux, and epigastric pain.  Additionally, the Veteran asserts that he has had stomach/gastric problems since service.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the November 1986 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's gastrointestinal claim.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses an element of the Veteran's claim that was not present in November 1986, namely the presence of a current disability, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

ORDER

The claim of entitlement to service connection for a gastrointestinal condition, to include GERD, is reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran testified before the Board in June 2010.  During this testimony, the Veteran indicated that he had been awarded disability benefits from the Social Security Administration.  The Veteran's claims file, however, does not contain any records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

The Board also notes that the Veteran testified regarding other medical treatment records that have not been associated with his claims file.  Specifically, the Veteran indicated that he had received chiropractic treatment and acupuncture in connection with his service-connected low back disability from a Dr. H and from Ying Way Chinese Acupuncture.  He also indicated that he had been treated by a private physician, a Dr. R, and Drs. G and B at the VA for his back and for his claimed psychiatric disability.  Finally, the Veteran indicated that he had received treatment for his stomach condition for up to 15 years from his father-in-law, Dr. H.  Updated records of the Veteran's treatment at VA should also be obtained and the Veteran should be afforded an opportunity to submit any additional records that may be relevant to his claims.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Next, with respect to the Veteran's low back disability, the Board notes that the Veteran's most recent VA examination for his back is dated in October 2007, nearly five years ago.  The Veteran also expressed dissatisfaction with the examination, noting that he felt it was rushed and the examiner had used old x-ray reports.  In addition, the Veteran testified that he had developed numbness in his left lower extremity.  Based on the foregoing, the Board finds that the Veteran should be afforded an updated VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this regard, the Board notes that the Veteran has also claimed entitlement to service connection for a right lower extremity nerve condition.  In conducting the updated examination, the examiner should determine whether the Veteran has radiculopathy or any disability of the left and right lower extremities that may be related to his service-connected low back disability.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) held that, although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Upon remand, the examiner should also address these criteria regarding functional loss.

Finally, the Board notes that the Veteran has claimed entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression, as well as service connection for a gastrointestinal disability and, as noted, a right lower extremity nerve condition.

With respect to the Veteran's psychiatric claim, the Board notes that the Veteran has been indicated to have PTSD, but that this was primarily from his childhood.  The Veteran has also been diagnosed with depression and anxiety.  The Veteran contends that his current psychiatric conditions were either caused or aggravated by his military service.  Specifically, the Veteran testified that he had numerous conflicts in service and that he had been in fights and had been assaulted by other servicemen on multiple occasions.  The Veteran also complained that he was not allowed to pursue treatment for alcohol addiction in service.  

The Veteran's service personnel records indicate that he was subject to several Personnel Actions, Article 15 Proceedings, and a Special Court Marshall in June 1985 for offenses, including failure to report, willful damage of military property, drunk and disorderly conduct, and breaking of restriction.  His service treatment records indicate that he was seen for alcohol abuse and also treated in the emergency room for an assault.  He was eventually honorably discharged with disability severance.

In this case, the Board notes that the Veteran has indicated that he was assaulted in service and that these assaults caused or aggravated his PTSD. This aspect of the Veteran's acquired psychiatric claim has not been developed, however, and so the claim must be remanded for additional development. 

In this regard, the Board notes that service connection or PTSD requires the following three elements: (i) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (ii) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (iii) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the appellant actually "engaged in combat with the enemy."  Id. 

If VA determines that the appellant engaged in combat with the enemy and that the alleged stressor is related to combat, then the appellant's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the appellant's service."  Id.

When VA determines that the appellant did not engage in combat with the enemy or that the alleged stressor is not related to combat, the appellant's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the appellant's testimony or statements.  See Moreau v. Brown, 9Vet. App. 389, 394 (1996).  Corroboration of every detail, including the appellant's personal participation is not required; rather the appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002); cf 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092  (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in  38 C.F.R. § 3.304(f) under certain circumstances, including fear of hostile military or terrorist activity). 

With respect to claims based on personal assault, in Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities." VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)). 

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows: 

(4) If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f). 

In this case, the Veteran has not been provided notice related to a PTSD claim as outlined above.  The Veteran should also be afforded an additional opportunity to submit documents or information that may serve to verify the reported assaults in service.  In this regard, the Board notes that the Veteran testified that other servicemen had been present at several of the assaults.  Upon remand, the Veteran should be afforded an additional opportunity to provide detailed information regarding any claimed in service stressors, to include specific names, dates, and locations.  The Veteran should also be informed that he can submit statements of fellow servicemen, photographs, or other corroborating evidence that may tend to support his stressors.  

In addition, the RO should request a VA examination in order to determine whether the Veteran has PTSD that is related to the verified stressor.  In this regard, as noted above, the Veteran has been recently diagnosed with PTSD related to childhood experiences.  A review of the Veteran's service treatment records does not indicate that PTSD was noted on an entrance examination, as such an examination appears to be absent from his records.  As such, the VA examiner should also opine regarding whether (i) there is clear and unmistakable evidence (e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) there is clear and unmistakable evidence (e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service, to include his in-service stressors.  See 38 U.S.C.A. § 1111; see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   And finally, the examiner should also indicate whether the Veteran has any other diagnosed psychiatric disabilities, including anxiety and depression, that were caused or aggravated his military service.

With respect to the Veteran's gastrointestinal and right lower extremity nerve claims, the Board notes that the Veteran had complaints of stomach and gastric pain in service.  Since service, the Veteran has been diagnosed with GERD, esophageal reflux and pain.  The Veteran also testified before the Board that he was treated for his gastrointestinal complaints of by this father-in-law, a private physician, for approximately 15 years, and that he has had stomach problem since service.  

The Veteran also reported that he has complaints of right lower extremity pain.  In this regard, the Board notes that the Veteran is service-connected for a low back disability and has indicated complaints of left lower extremity radiculopathy.  Upon remand, a VA examination should be afforded that identifies the nature of any left and right lower extremity disorders and renders an opinion regarding whether such disorders are related to the Veteran's military service or the Veteran's service-connected low back disability.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant VCAA-compliant notice with respect to a claim of entitlement to service connection for PTSD based on personal assault under the provisions of  38 C.F.R. § 3.304(f).

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include chiropractic and acupuncture treatment records Dr. H and from Ying Way Chinese Acupuncture, treatment received from a private physician, a Dr. R, and records of the Veteran's treatment from Drs. G and B at the VA.  Updated records of the Veteran's treatment at VA should also be obtained.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

3.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO/AMC either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 

4.  Contact the Veteran and advise him to identify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO/AMC should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO/AMC must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO/AMC must associate any response and/or additional records with the claims file.

5.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

If the Veteran is diagnosed with PTSD related to childhood experiences, the VA examiner should opine regarding whether (i) the Veteran's PTSD clearly and unmistakably preexisted active duty service, and (ii) whether it clearly and unmistakably was not aggravated beyond the normal progress of the disorder during or as a result of active service.

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

After identifying all other psychiatric disorders other than PTSD, did any identified disorder have its onset during active duty, within one year of active duty, or was such condition otherwise caused or aggravated by the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  Afford the Veteran a VA examination in order to assess the current nature and severity of his service-connected low back disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state that the examination report that the claims file was reviewed. 

The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the back disability causes radiculopathy in either lower extremity and, if so, if this radiculopathy is best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.  
The Veteran should also specifically address whether the Veteran has a right lower extremity nerve disorder that is related to his service-connected low back disability.

The examiner should indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization, as well as whether the disabilities render the Veteran unable to obtain or maintain gainful employment.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

7.  Arrange for an appropriate VA examination or examinations for the purpose of determining whether the Veteran has a gastrointestinal disorder, to include GERD, and/or a separate and distinct nerve disability of the right lower extremity (separate from the low back disorder) and, if so, whether either disorder was caused or aggravated by the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a gastrointestinal condition or a separate and distinct disability of the right lower extremity (separate from the low back disorder)?  If so, state the diagnoses.  

(b)  If the examiner finds that the Veteran has a gastrointestinal disability or separate and distinct right lower extremity disability (separate from the low back disorder), the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed disorder had its onset during active duty, within one year of active duty, or whether such condition is otherwise caused or aggravated by the Veteran's military service or any incident therein.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

8.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


